IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                AT JACKSON

                            JULY 1996 SESSION
                                                              FILED
                                                              March 24, 2008

                                                              Cecil Crowson, Jr.
                                                               Appellate Court Clerk



STATE OF TENNESSEE,             )      C.C.A. No. 02C01-9601-CC-00005
                                )
             Appellant,         )
                                )      CARROLL COUNTY
VS.                             )
                                )      HON. C. CREED McGINLEY, JUDGE
CAROLYN L. CURRY,               )
                                )
             Appellee.          )     (Rule 9 Appeal - Pretrial Diversion)




                    CONCURRING              OPINION




      I concur with the majority opinion and also with Judge Welles’ concurring

opinion.


                                       __________________________________
                                       CORNELIA A. CLARK, SPECIAL JUDGE